Exhibit 3.1 Mogul Energy International, Inc. Regulation S Offering December 12, 2007 Form of Subscription Agreement ($0.15) MOGUL ENERGY INTERNATIONAL, INC. The Securities To Which This Agreement Relates Have Not Been Registered Under The United States Securities Act Of 1933, As Amended (The “Securities Act”) And The Rules And Regulations Promulgated Thereunder And May Not Be Offered Or Sold Directly Or Indirectly (A) Within The United States Or To Or For The Account Or Benefit Of U.S. Persons (As Defined In Regulation S) Except Pursuant To An Effective Registration Statement As To Such Securities Under, Or An Exemption From, The Registration Requirements Of The Securities Act, Or (B) In Canada Or To Residents Of Canada Except Pursuant To Prospectus Exemptions Under The Applicable Provincial Securities Laws And Regulations Or Pursuant To An Exemption Order Made By The Appropriate Provincial Securities Regulator(s). This Subscription Agreement is made by and between, the undersigned subscriber (the “Subscriber”) and Mogul Energy International, Inc., a Delaware Corporation (the “Company”). RECITALS Whereas, the Company is offering, on a no minimum basis, up to an aggregate of 3,500,000 shares (the “Shares”) of its common stock $0.0001 par value per share (the “Common Stock”) at a price of US $0.15 per share or US $525,000 in the aggregate (the “Offering”). Whereas, the Company is offering and selling the Shares on a no minimum basis, no proceeds will be held in an escrow account and all funds will be immediately available to the Company. Whereas,subject to the terms and conditions set forth herein, the Company desires to issue and sell to the Subscriber and the Subscriber desires to subscribe for and purchase from the Company the aggregate number of Shares set forth on the signature page hereof(the “Subscribed for Shares”).All references herein to “dollars” or “$” shall be to U.S. dollars unless otherwise specified. Whereas, the Company is conducting the Offering without any private placement memorandum and is offering the Shares to prospective investors in jurisdictions outside of the United States.The Company is offering and selling the Subscribed for Shares only to Persons who are not “US Persons” as defined in Regulation S, as promulgated under the United States Securities Act of 1933, as Amended and the Rules and Regulations promulgated thereunder (the “Securities Act”), and who otherwise satisfy the requirements of the applicable securities laws, customary practices and documentation of the jurisdiction of their residency.No directed selling efforts in connection with this offering are being made in the United States by the Company, a distributor, any affiliates of same, or any person acting on of behalf of any of the foregoing. 1 Mogul Energy International, Inc. Regulation S Offering December 12, 2007 Whereas, the Company intends to offer and sell the Shares directly through our officers and directors, it has reserved, nevertheless, the right to sell all or a portion of the Shares through finders and registered broker/dealers, and in connection therewith may pay sales commissions (the “Commission Fee”) as follows: (i) a cash payment equal to eight percent (8%) of the gross sale proceeds from such sales generated by said finders and registered broker/dealers (the “Cash Commission”) plus (ii) warrants (the “Placement Warrants”) to purchase a number of shares equal to ten percent (10%) of the Shares actually sold pursuant to sales of Shares generated by said finders and registered broker/dealers.The Placement Warrants will have the same general terms and conditions as the Company’s previously issued Class B Warrants, except that the exercise price of the Placement Warrants shall be 15 cents.The Commission, if any, will be paid only to those persons or entities permitted to receive such payments under applicable laws, and, where applicable under the Securities Act, who send a confirmation or other notice to the purchaser stating that the purchaser is subject to the same restrictions on offers and sales that apply to the distributor. Now therefore, in consideration of the recitals and the mutual covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as follows: AGREEMENTS 1. Definitions. “Accredited Investor” shallmean a person who qualifies as an “Accredited Investor” under Sections 2.3 (b), (c), (d) or (e) hereof, or, where applicable, is an “Accredited Investor,” as defined in Rule 501 of Regulation D, as promulgated under the Securities Act. “Additional Closing" shall have the meaning ascribed thereto in Section 2.5 hereof. “Agreement” shall mean this
